United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604


                                           January 21, 2011 
 
                                                     Before 
 
                                         FRANK H. EASTERBROOK, Chief Judge 
 
                                         RICHARD A. POSNER, Circuit Judge 
 
                                         JOHN DANIEL TINDER, Circuit Judge 
 
 
No. 09‐2022                                                   
                                                              
R.C. WEGMAN CONSTRUCTION                                     Appeal from the United States 
COMPANY,                                                     District Court for the Northern 
          Plaintiff‐Appellant,                               District of Illinois, Eastern 
                                                             Division. 
          v.                                                  
                                                             No. 08 C 6479 
ADMIRAL INSURANCE COMPANY                                     
and BRIAN BUDRIK,                                            James B. Zagel, Judge. 
          Defendants‐Appellees.                               
                                                              
                                                              
                                                              
                                                  O R D E R 
 
            On motion by the appellant to correct the opinion in this case issued on January 14, 2011: 
 
            1.   The name of the appellant in the caption is corrected to R.C. Wegman Construction 
Company. 
 
            2.   On page 6 of the slip opinion, the second full sentence is corrected to read as follows: 
ʺWe learned at argument that Wegman has since hired a new attorney and sued the lawyer who 
had been retained by Admiral to handle Wegmanʹs defense against Budrikʹs suit.”